DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to amendments/remarks filed on 11/19/2020.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (US 2013/0234503).
With respect to claim 1, Ichikawa discloses a resonance-type power reception device comprising: a receiving antenna to receive alternating current power transmitted by a transmitting antenna (see resonant and secondary coil of figure 1);
a rectifier circuit to convert the alternating current power received by the receiving antenna into direct current power, and to output the direct current power to a second line (rectifier 240); a DC-DC converter having an input terminal connected to a first line (charger/DC-DC 270 is connected to a first line, figure 1); a switching circuit to 
With respect to claim 2, Ichikawa discloses the resonance-type power reception device according to claim 1, wherein the processing circuitry causes the switching circuit to connect the second line to the first line after a lapse of a specified time.  Note that switch 252 is connected after the adjustment time period.
With respect to claim 3, Ichikawa discloses the resonance-type power reception device according to claim 1, wherein the processing circuitry detects the voltage, and, after the voltage exceeds the threshold voltage, causes the switching circuit to connect the second line to the first line. ECU 290 receives inputs from sensors 262 and 264 and when the input exceeds/after adjustment period close switch 252 to start charging the power storage, see figure 7.
With respect to claim 4, Ichikawa discloses the resonance-type power reception device according to claim 1, wherein the switching circuit includes one of a field effect transistor, a solid state relay, and a mechanical relay.  Relay 252, paragraph 0053.

With respect to claim 6, Ichikawa discloses a resonance-type power reception device comprising: a receiving antenna to receive alternating current power transmitted by a transmitting antenna (receiving antennas 210, 230, are inductively couple to the transmitter antennas, figure 1); a DC-DC converter to which power is inputted (charger 270 receives a DC input and provided a DC output to storage device 280); a rectifier circuit to convert the alternating current power received by the receiving antenna into direct current power, and to output the direct current power to the DC-DC converter (rectifier 240); and a processing circuitry to start the DC-DC converter after a voltage in the power outputted to the DC-DC converter from the rectifier circuit exceeds a threshold voltage set for an input voltage of the DC-DC converter (ECU 290 receives inputs from sensors 262 and 264 and when the input exceeds/after adjustment period close switch 252 to start charging the power storage device by controlling start of charger 270, see figures 1 and 7).
With respect to claim 7, Ichikawa discloses the resonance-type power reception device according to claim 6, wherein the processing circuitry starts the DC-DC converter after a lapse of a specified time. Note that switch 252 is connected after the adjustment time period.

With respect to claim 10, Ichikawa discloses the resonance-type power reception device according to claim 6, wherein the receiving antenna receives alternating current power from the transmitting antenna by using magnetic-field resonance, electric-field resonance, or electromagnetic induction ((receiving antennas 210, 230, are inductively couple to the transmitter antennas, figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2013/0234503) in view of Hasegawa et al. (US 2008/0197821).
With respect to claim 9, Ichikawa discloses the resonance-type power reception device according to claim 6; except for, wherein the DC-DC converter performs soft start when starting.

It would have been obvious to a person having ordinary skill in the art to have used the soft start operation of Hasegawa in controlling the charger of Ichikawa, for the purpose of preventing an inrush current at a start time, for example (paragraph 0006).
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
With respect to the argument that Ichikawa does not disclose a processing circuitry to place the switching circuit in an off state to disconnect the first line and the second line from each other at the time that the resonance-type power reception device starts, and to cause the switching circuit to connect the second line to the first line after a voltage in the power outputted to the second line from the rectifier circuit exceeds a threshold voltage set for an input voltage of the DC-DC converter, as recited in amended independent claims 1 and 6.  It is respectfully submitted that Ichikawa discloses, in figure 7 and paragraph 0054, a relay 252 and turning the relay off (DC-DC 270 not charging the battery) and turning relay 252 on after a threshold value (see S80, figure 7) is detected/input to the DC-DC converter (S90 turns relay 252 to connect the DC-DC/charger 270 as commanded by ECU 290) as recited in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CARLOS AMAYA/Primary Examiner, Art Unit 2836